Citation Nr: 0407789	
Decision Date: 03/25/04    Archive Date: 04/01/04

DOCKET NO.  03-02 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a stomach 
disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a disability 
affecting the lungs or chest.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and J. K.



ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from July 1951 to March 1954.

Initially, the Board of Veterans' Appeals (Board) notes that 
while it has determined that new and material evidence has 
been submitted to reopen the claim for service connection for 
a stomach disability, it further finds that this claim must 
be remanded for further evidentiary development.  This will 
be addressed more fully in the Remand portion of this 
decision.


FINDINGS OF FACT

1.  An application to reopen claims for service connection 
for a stomach disability and a disability affecting the lungs 
or chest was denied by a Board decision in January 1998 which 
was not appealed.

2.  The evidence received since the Board decision of January 
1998 pertinent to the claim for service connection for a 
stomach disability bears directly and substantially on the 
specific matter under consideration, is neither cumulative 
nor redundant, and is, by itself or in combination with other 
evidence, so significant that it must be considered in order 
to fairly decide the merits of the claim; on the other hand, 
the evidence submitted since the January 1998 Board decision 
pertinent to the application to reopen the claim for service 
connection for a disability affecting the lungs or chest is 
either cumulative or redundant, or does not bear directly and 
substantially on the specific matter under consideration, and 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The January 1998 Board decision which denied an 
application to reopen claims for service connection for a 
stomach disability and a disability affecting the lungs or 
chest, is final.  38 U.S.C.A. §§ 5108, 7104 (West 2002).

2.  New and material evidence has been submitted since the 
January 1998 decision only with respect to the claim for 
service connection for a stomach disability, and that claim 
is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 
38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that the application to reopen 
the claims for service connection for a stomach disability 
and a disability affecting the lungs or chest has already 
been developed within the guidelines established by the 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002) (VCAA).  In this regard, the 
record reflects that although the December 2002 statement of 
the case provided the veteran with the most recent version of 
the regulation applicable to new and material claims, 
38 C.F.R. § 3.156 (2003), in its analysis, the regional 
office (RO) applied the version in effect at the time the 
veteran filed his application to reopen the claims in May 
2001 (38 C.F.R. § 3.156 (2001)).  Moreover, following the 
receipt of the veteran's application in May 2001, and prior 
to the RO's initial adjudication of the application in April 
2002, a September 2001 letter clearly advised the veteran 
that it was necessary for him to submit new and material 
evidence in order to reopen his claims, and defined material 
evidence as evidence that showed that the veteran had the 
disability and that it began or got worse while he was on 
active duty.  Thus, the Board finds that this letter advised 
the veteran of the type of evidence needed to substantiate 
his application to reopen, and that it was his obligation to 
come forward with evidence relating his claimed disability to 
service.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Thereafter, the Board notes that in the December 2002 
statement of the case, the RO again specifically noted that 
the evidence submitted since the last previous denial still 
did not indicate that a chronic stomach or respiratory 
disorder was incurred or aggravated in service.  

In addition, at the time of the veteran's hearing before the 
Board in October 2003, it  was noted that he had still not 
come forward with medical opinion evidence opining a 
relationship between any of his claimed disabilities and 
service, and was given 60 additional days in which to provide 
such opinion evidence.  There is no indication that any 
additional evidence was provided by the veteran or anyone on 
his behalf since the veteran's hearing in October 2003.  

The Board further notes that there is no indication that 
there are any outstanding pertinent medical records or 
reports that have not been obtained or are otherwise 
sufficiently addressed in documents or records already 
associated with the claims file.  In addition, the Board 
observes that there is language in the VCAA which implies 
that a new and material claim is to be excluded from the duty 
to assist provisions of the statute until the claim is 
reopened.  

Finally, with respect to the veteran's application to reopen 
the claim for service connection for a stomach disorder, as a 
result of the Board's decision to reopen the veteran's claim, 
any failure to notify and/or assist the veteran under the 
VCAA cannot be considered prejudicial to the veteran.  

Consequently, based on all of the foregoing, the Board finds 
that no further notice and/or development is required in this 
matter pursuant to the VCAA.

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

The Board notes that the standard for new and material 
evidence was recently amended.  See 38 C.F.R. § 3.156(a) 
(2003).  However, as was noted earlier, that amendment 
applies only to claims to reopen received on or after 
August 29, 2001.  See 66 Fed. Reg. 45620 (Aug. 29, 2001).  
Since this claim was received before that date (October 
2000), the law in effect when the claim was filed is 
applicable.  That is the standard discussed above.

To be material, evidence must be (a) relevant in that it 
bears directly and substantially on the matter under 
consideration, and (b) so significant, either by itself or 
with other evidence, that it must be considered in order to 
fairly decide the claim.  See 38 C.F.R. § 3.156(a).  In order 
for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends, and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).

Based on the grounds stated for the denial in the January 
1998 Board decision, new and material evidence would consist 
of medical evidence showing a link between current disability 
of the stomach, or lung or chest with military service.  

In this regard, additional evidence received since the 
January 1998 rating decision includes various Department of 
Veterans Affairs (VA) and private treatment records over the 
period of May 1993 to March 2002, extracts from the ship's 
log of the United States Coast Guard (USCG) R.R. Russell 
dated in February and March 1954, statements from a long-time 
friend, the veteran's son, and a veteran who served on the 
USCG Sweetbrier, from March 1987 to February 1988, a 
photograph of the veteran taken in November 2001, reserve 
duty discharge records, hearing testimony from October 2003, 
and additional service medical records from March 1954.  

First, with respect to the issue of entitlement to service 
connection for a stomach disability, the Board notes that the 
evidence previously did not include any opinion that 
indicated even the possibility of a relationship between any 
current stomach disorder and the veteran's service.  However, 
the evidence of record now reflects a June 2000 private 
preoperative diagnosis of chronic diarrhea since 1954.  
Although this diagnosis could be interpreted to be based 
solely on the veteran's statements, this is not entirely 
clear from this record, and giving the veteran the benefit of 
the doubt, the Board finds that such evidence is not merely 
cumulative of prior evidence and is pertinent as to the issue 
of whether there is any link between current stomach 
disability and military service.  Consequently, the Board 
finds that the additional private treatment records in this 
case bear directly and substantially on the specific matter 
under consideration, are neither cumulative nor redundant, 
and by themselves or in combination with other evidence are 
so significant that they must be considered in order to 
fairly decide the merits of the claim.  Therefore, the Board 
concludes that the claim for service connection for a stomach 
disability is reopened. 

On the other hand, the Board has reviewed the evidence 
received since the January 1998 Board decision with respect 
to the claim for service connection for a disability 
affecting the veteran's lung or chest, and cannot conclude 
that such evidence constitutes new and material evidence to 
reopen the claim.  More specifically, the evidence received 
since the January 1998 Board decision is not relevant or in 
any way probative as to whether there is any link between any 
current disability affecting the veteran's lung or chest and 
service.  

The critical question for the purpose of reopening the claim 
for service connection for a disability affecting the lungs 
or chest was and remains whether medical evidence has been 
submitted that reflects a link between current disability and 
service, not simply the existence of current disability and 
corroboration of exposure to toxic paint or asbestos during 
service, and the evidence received since the January 1998 
Board decision still does not adequately address this 
fundamental question as to this claim.  The Board has even 
considered the possibility of whether an August 2000 
"negative" opinion linking chronic obstructive pulmonary 
disease to long-term smoking could constitute new and 
material evidence to reopen the claim, but finds that medical 
evidence previously considered by the Board in January 1998 
contained similar opinions, and thus, such evidence is merely 
cumulative of previously received evidence.  Therefore, the 
Board has no alternative but to conclude that the additional 
evidence and material received in this case as to the claim 
for service connection for disability affective the lungs or 
chest is not probative of this essential issue and thus is 
not material.  It is also not material because it is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (2001).


ORDER

New and material evidence having been submitted, the 
veteran's claim for service connection for a stomach 
disability is reopened.

New and material evidence not having been submitted, the 
reopening of the claim for service connection for disability 
affecting the lungs or chest is denied.


REMAND

Having reopened the claim for service connection for a 
stomach disability, the Board finds that further evidentiary 
development is required with respect to this claim pursuant 
to the notice and development provisions of the Veterans 
Claims Assistance Act of 2000.  More specifically, the 
Board's review of the service medical records reflects in-
service episodes of gastroenteritis in November 1952 and a 
diagnosis of irritable colon in June and July 1953, post-
service private medical treatment for diarrhea in August 
1964, November 1975, May 1990, March 1991, and September and 
October 1993, and various current diagnoses that include 
irritable bowel syndrome, gastroesophageal reflux disease 
(GERD), diverticulitis, colon polyps, and mild colitis with 
mild reactive glandular epithelial cell changes.  

Consequently, the Board finds that the VCAA requires that the 
veteran be provided with an appropriate examination and 
opinion as to whether it is at least as likely as not that 
any current stomach and/or other digestive disorder is 
related to the veteran's service.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  

Accordingly, this case is REMANDED for the following action:

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA 
and its implementing regulations, court 
decisions, and VA directives are 
completed.  

2.  The veteran should be afforded an 
appropriate VA examination to determine 
the nature and etiology of any current 
stomach and/or other digestive disorder.  
The claims file should be made available 
to the examiner for review in connection 
with the examination.  All indicated 
studies should be performed, and all 
findings reported in detail.  The VA 
examiner should state whether it is at 
least as likely as not that any current 
stomach and/or other digestive disorder 
is related to the veteran's service.  

3.  The case should again be reviewed on 
the basis of any additional evidence.  If 
any benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
given the opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board Appeals or by the United States Court of Appeals for 
Veterans Claims (previously known as the United States Court 
of Veterans Appeals prior to March 1, 1999, hereafter "the 
Court") for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).


	                     
______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



